Citation Nr: 1106213	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-39 715	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

3.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans 
Law Judge in September 2010.  A transcript of that hearing is 
contained in the claims folder.  

The issue of an increased rating for PTSD is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required.


FINDING OF FACT

At the September 2010 hearing before the undersigned, prior to 
the promulgation of a decision in the appeal, the Veteran with 
his authorized representative withdrew the appeal as to the 
issues of increased ratings for hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issues of 
increased ratings for hearing loss and tinnitus by the appellant 
and his authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, at the hearing before the undersigned, the appellant and 
his authorized representative withdrew this appeal as to the 
issues of increased ratings for hearing loss and tinnitus, and, 
hence, there remain no allegations  of errors of fact or law for 
appellate consideration as to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to these 
issues and that appeal is dismissed.


ORDER

The appeal as to the issues of increased ratings for hearing loss 
and tinnitus is dismissed.


REMAND

The Veteran contends that the 30 percent evaluation assigned to 
his service connected PTSD is inadequate to reflect the 
impairment that is caused by this disability.  

The Veteran was afforded a VA examination of his PTSD in 
September 2008.  He argues that his VA examination of this 
disability failed to record many of the symptoms he reported at 
that time.  

In addition, the Veteran testified at the September 2010 hearing 
that he has been receiving group therapy twice a month and 
individual therapy on a monthly basis for many years at a local 
VA facility.  However, he noted that the most recent VA records 
have not been associated with the claims folder.  He argues that 
these records must be obtained in order to make an accurate 
assessment of the current severity of his PTSD.  

After a review of the record, the most recent treatment records 
are dated from September 2007 to August 2008 and therefore 
reflect only a small portion of the period on appeal.  
Furthermore, the Veteran's most recent VA examination was 
conducted in September 2008.  The Veteran was unclear at the 
September 2010 hearing as to whether or not his PTSD was better, 
the same or worse since September 2008, testifying that "....it's 
certainly no better."  However, he further testified that the 
September 2010 examiner did not record many of the symptoms he 
provided to her.  

The Board finds that in order to obtain an accurate view of the 
Veteran's current symptomatology, the Veteran should be scheduled 
for an additional VA examination of his PTSD.  Furthermore, an 
attempt must be made to obtain VA treatment records regarding 
both group and individual therapy for his PTSD since August 2008.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records 
pertaining to the treatment of the 
Veteran's PTSD from August 2008 to the 
present and associate them with the claims 
folder.  To the extent needed, appellant's 
assistance in identifying these records 
should be requested.  All attempts to 
obtain the records should be documented in 
the claims folder.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of his service 
connected PTSD.  On the examination, all 
indicated tests and studies should be 
conducted.  The claims folder must be made 
available to the examiner for review with 
the examination, and the examination report 
should note that it has been reviewed.  The 
examiner should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the Veteran's service-
connected PTSD.  Specifically, the examiner 
is to determine the impairment in the 
Veteran's ability to perform self-care and 
to converse.  The examiner should describe 
the overall social and occupational 
impairment caused solely by the Veteran's 
PTSD.  Based upon a review of the record 
and the examination, the examiner should 
provide a Global Assessment of Functioning 
(GAF) score provided in the Diagnostic and 
Statistical Manual for Mental Disabilities, 
indicating the level of impairment produced 
by the service-connected PTSD. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


